EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 

In the specification:
Paragraph 0051 – line 2, “and25” has been replaced with –and 25—(i.e. space added).
Paragraph 0051 – line 13, “pin 1430” has been replaced with –pin 1420--.

In the claims:
Claim 11, “tailgate” in line 1 and “in the” in line 2 have been replaced with –tailgate rotation—and –in a—respectively for consistency of terminology and added clarity.

Claim 13, “tailgate assembly” in line 2 has been replaced with –tailgate rotation assembly—for consistency of terminology and added clarity.

Claim 16, “engaged” in line 11, “engagement” in line 12, and “engagement” in line 13 have been replaced with –engaging--, --engaging--, and –engaging—respectively for consistency of terminology.

Claim 19, “the dump” in line 5 has been replaced with –the extended dump—for added clarity.

Claim 23, “each of the at least one” in line 1 has been replaced with –the first—for consistency of terminology.

The following is an examiner’s statement of reasons for allowance: 
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest the instant combination dump bed extension module for installation on a dump bed having a floor and first and second sides with rear edges collectively defining a rear dump bed opening wherein the dump bed extension module comprises a dump bed extension which includes a floor plate, and first and second side panels attachable to inner surfaces of the dump bed floor and sides so that they each extend rearwardly from the rear dump bed opening. The floor plate and first and second side panels having rear plate and panel edges collectively defining an extended dump bed opening and wherein an adaptor plate is attached to the floor plate at the extended dump bed opening and extends downward therefrom.  The adapter plate includes a plurality of attached shaft support bearings extending downward therefrom.  The device further comprising a tailgate with a cylindrical tailgate shaft and a tailgate rotation assembly with a support member attachable to a side of the dump bed wherein the support member has a free end extending rearwardly past the extended dump bed opening and a rotation actuator mounted to the support member and operatively connected to the tailgate shaft for selective rotation thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616